ORDER

This matter is before the Court pursuant to a Petition for Discipline filed by Disciplinary Counsel in accordance with Article III, Rule 24 of the Supreme Court Rules of Disciplinary Procedure. On July 30, 1998, the respondent, Thomas L. McDonald, entered a plea of nolo contendere to each count of a two (2) count indictment charging him with unlawful appropriation in violation of R.I.G.L. § 11-41-11.1. He has been sentenced to a three (3) year period of probation on each count, sentence to be served concurrently, and has been ordered to make restitution.
The same facts giving rise to respondent’s plea to the indictment were presented to this Court on a Petition for Interim Suspension submitted on June 21,1996. The respondent did not contest that petition, and on July 3, 1996 this Court suspended respondent from engaging in the practice of law in this State until further order of this Court. The respondent has been suspended from the practice of law since that date.
On November 13, 1998 the respondent appeared before this Court, with counsel, pursuant to the instant Petition. The respondent consented to an order of disbarment, and asked that the effective date of that disbarment be July 3, 1996, the date he consented to suspension. After hearing the representations of respondent and Disciplinary Counsel, we deem such an order appropriate.
Accordingly, the respondent, Thomas L. McDonald, is hereby disbarred from engaging in the practice of law. The effective date of this order is July 3,1996.
Justice FLANDERS did not participate.